EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 01/04/2022.
	Claims 1,  9 and 13-18 have been amended.  Claim 2 has been canceled.  Claims 19-26 have been added.  Overall, claims 1 and 3-26 are pending in this application.  

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.     
	Authorization for this examiner's amendment was given in a telephone interview with Mr. Andrew J. Heinisch (Reg. No. 43,666) on March 16, 2022.  During telephone conversation with Mr. Heinisch, an agreement was reached to amend the specification and claims 12, 15, 19-20 and 25. 
	The application has been amended as follows: 
	
Specification
	- On page 21 (see the instant specification filed on 03/18/2020), replacing paragraph [0127] with the following amended paragraph:
-- [0127] This second coupling element 182 is guided in a third coupling element 192, which takes the form of a receptacle 194, provided in the carrier element 112, for the annular body 184 and has a cylindrical internal wall surface 196.  As shown in FIG. 9, the second coupling element 182 defines an internal hole 183, wherein a central axis 185 of the cylindrical receptacle 194 intersects and passes axially through the internal hole 183. --

Claims
	- Claim 12 (Currently Amended):  
	-- The compressor according to claim 1, wherein the axial guide supports the second compressor body against an axial support face that is formed by the latter such that the second compressor body is slidable transversely in relation to the centre axis, and the axial support face is formed by the compressor body base of the second compressor body that carries the scroll vane. --.

	- Claim 15 (Currently Amended) 
		-- The compressor according to claim 14, wherein the entrainer receptacle is arranged on the compressor body base of the second compressor body such that the entrainer receptacle does not project beyond an axial support face of the second compressor body in the direction parallel to the centre axis. --

	- Claim 19 (Currently Amended)
		-- A compressor, including
		a compressor housing,
			a scroll compressor unit that is arranged in the compressor housing and has a first, stationary compressor body and a second compressor body that is movable in relation to the stationary compressor body, whereof first and second scroll vanes, in the shape of a 
		an axial guide that supports the movable compressor body to prevent movements in a direction parallel to a centre axis of the stationary compressor body and, in an event of movements, guides it in a direction transverse to the centre axis,
		a drive motor that drives an eccentric drive for the scroll compressor unit, wherein the eccentric drive has an entrainer that is driven by the drive motor, that revolves on a path about a central axis of a drive shaft and that cooperates with an entrainer receptacle in the second compressor body, and	
		a coupling that prevents the second compressor body from rotating freely, the coupling that prevents free rotation has at least two coupling element sets that include at least two coupling elements, one of the coupling elements is held on a compressor body base of the second compressor body, a first coupling element of the coupling element sets is formed by a pin body having a cylindrical outer surface, said first coupling element of the coupling element sets engages a second coupling element of the coupling element sets formed by an annular body, said annular body having a cylindrical internal face engaged by said pin body and a cylindrical external face, said cylindrical external face engaging a cylindrical internal wall of a third coupling element of the  coupling element sets which takes the form of a cylindrical receptacle,  a diameter of the cylindrical internal face of the annular body being greater than a diameter of the cylindrical outer surface of the pin body and a diameter of the cylindrical internal wall of the cylindrical receptacle is greater than a diameter of cylindrical external face of the annular body, such that the annular body is seated in the cylindrical receptacle loosely. --

	- Claim 20 (Currently Amended)
		-- The compressor according to claim 19 wherein the compressor body base of the second compressor body is provided with pockets that have openings facing the cylindrical receptacles of the coupling element sets. –

	- Claim 25 (Currently Amended)
		-- The compressor according to claim 19 wherein the second coupling element has the cylindrical internal face coaxially arranged with respect to its cylindrical external face. –

The amendment to the claims 12, 15, 19-20 and 25 have been entered for claim clarity and consistency terminology between the claim subject matter and the specification disclosure.


Drawings
2.	The drawings were received on 03/16/2022.  These drawings are approved.

Reasons for Allowance
3.	Applicants’ amendments filed on 01/04/2022 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully 
4.	The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 1: claim 2 has been canceled in that the subject matter of these claims has already been incorporated into the independent claim 1 in the amendment filed on 01/04/2022; therefore, claim 1 and its dependent claims are allowed.
	- Regarding claim 9: dependent claim 9 has been rewritten in independent form including all the limitations of the base claim and any intervening claim in the amendment filed on 01/04/2022; therefore, claim 9 is allowed.
	- Regarding claim 13: dependent claim 13 has been rewritten in independent form including all the limitations of the base claim and any intervening claim in the amendment filed on 01/04/2022; therefore, claim 13 is allowed.
	- Regarding claim 19: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a coupling that prevents the second compressor body from rotating freely, the coupling that prevents free rotation has at least two coupling element sets that include at least two coupling elements, one of the coupling elements is held on a compressor body base of the second compressor body, a first coupling element of the coupling element sets is formed by a pin body having a cylindrical outer surface, said first coupling element of the coupling element sets engages a second coupling element of the coupling element sets formed by an annular body, said annular body having a cylindrical internal face engaged by said pin body and a cylindrical external face, said cylindrical external face engaging a cylindrical internal wall of a third coupling element of the  coupling element sets which takes the form of a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746